Hall am, J.
(dissenting).
I dissent.
A statute in force up to 1913 provided for a general system of taxation by which assessment and levy were made by local officers and the taxpayer paid> his taxes to local county treasurers. Under this statute all property was assessed at its true and full value in money. R. L. 1905, § 810.
Another separate and distinct statute provided for the taxation of telegraph companies. It provided that such companies should return to the state tax commission certain information, and that the tax commission should assess the telegraph lines “at the true cash value thereof,” and determine the rate of tax to be levied. R. L. 1905, § 1033. The property of such companies, “in part tangible, and as such having a physical situs within a state, and in part intangible, having only a constructive situs therein,” was taxed as a system upon' a valuation derived *100from their connection as a whole “united in use,” the state in fact taking a proportion of the value of the whole property of the company in the United States for purpose of taxation in this state. State v. Western Union Tel. Co. 96 Minn. 13, 24, 104 N. W. 567; State v. Western Union Tel. Co. 111 Minn. 21, 28, 124 N. W. 380, 126 N. W. 403. The whole tax was paid into the state treasury, and it was provided that such tax shall be “in lieu of all other taxes, state and local.”
It appears to me that when, in passing chapter 483, p. 710, Laws 1913, the legislature excepted from its operation property subject “to any gross earnings or other lieu tax,” it intended to exclude from the operation of that act the property of telegraph companies which was subject to a tax assessed, levied and paid under a system unique in itself, and which the law had designated a tax “in lieu of” all other taxes.